             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 1 of 8. PageID #: 12




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                               January 4,2021 14:40


                                         By: RONALD I. FREDERICK 0063609

                                                Confirmation Nbr. 2148058



  COMPANION ANIMAL HOSPITAL                                                 CV 21 942532

           vs.
                                                                  Judge: SHERRIE MIDAY
  BLAIS MICROSCOPE COMPANY, LLC




                                                     Pages Filed: 7




Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 2 of 8. PageID #: 13



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY. OHIO



     COMPANION ANIMAL HOSPITAL                                     )   CASE NO.:
     6165 SOM Center Road                                          )
     Solon. OH 44139                                               )
                                                                       JUDGE
                                                                   )
              Plaintiff,                                       )
                                                                   )
              -vs-                                             )       CLASS ACTION COMPLAINT AND
                                                                   )   JURY DEMAND
     BLAIS MICROSCOPE COMPANY. LLC                                 )
     930 3RD ST SW                                                 )

     Fairbault. MN 55021                                           )
                                                                   )
              Defendant.                                           )
                                                                   )
                                                                   )



                                                  INTRODUCTION

             Plaintiff Companion Animal Hospital (“Plaintiff’) brings this Class Action Complaint

     against Defendant Blais Microscope Company. LLC (“Defendant”) for violations of the Telephone

     Consumer Protection Act. 47 U.S.C. §227 (“TCPA”) in sending unsolicited facsimiles to people

     and businesses who have not given their consent. Plaintiff. for its Complaint. alleges as follows

     upon personal knowledge as to itself. and as to all other matters. upon information and belief.

     including investigation conducted by its attorneys.

              1.      The TCPA prohibits any unsolicited facsimiles.

                                                       PARTIES

              2.      Plaintiff is a veterinary clinic in Solon. Ohio.

              3.      Plaintiff is a resident of Ohio who received an unsolicited facsimile from Defendant

     on its office fax machine. which is a physical machine and not a fax server. without its consent.



Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 3 of 8. PageID #: 14



              4.      Defendant is a limited liability company headquartered and registered in

     Minnesota.

              5.      Defendant provides microscope sales, service, and repair to customers nationwide.

              6.      Defendant solicits small businesses of all nature, including medical offices and

     veterinary clinics, to purchase its services.

                                                   JURISDICTION

              7.      This Court has jurisdiction under R.C. §2305.01 and Ohio Const. Article IV,

     Section 4(B).

              8.      Venue is proper in this Court because Defendant directed its acts and conduct herein

     to Cuyahoga County, Ohio and Plaintiff's injuries occurred here.

                                                         FACTS

              9.      On or about June 9, 2020, Plaintiff received a single page facsimile on its fax

     machine. (attached hereto as Exhibit 1).

              10.     Defendant’s business name and website address are in bold on the top of the

     facsimile, followed by a description of itself, credentials, and reach to a broad array of customers

     in “over 30 states!” Id.

              11.     Defendant advises the recipient that Defendant’s service engineer would be in the

     area so to “Act now to Schedule!” and includes the cost of the service fee, a phone number, address,

     and website information to contact. Id.

              12.     Plaintiff has no business relationship with Defendant, did not give Defendant its

     number, and has not consented to be sent a facsimile.

              13.     On information and belief, Defendant routinely sends its facsimiles to recipients

     where no relationship exists and sends these facsimiles without prior consent to do so.



Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 4 of 8. PageID #: 15



              14.     On information and belief, Defendant continues to solicit businesses by sending

     these facsimiles nationwide.

              15.     Plaintiff was damaged by this facsimile by suffering a monetary loss due to the

     facsimile, incurring the costs of the use of facsimile paper, ink and toner, loss of employee time to

     review the facsimile, invasion of privacy, nuisance, interruption of work, trespass to its chattel by

     interfering with its office facsimile used to aid patients, stress, aggravation, and because a violation

     of the TCPA itself is a concrete injury.

                                              CLASS ALLEGATIONS

              16.     Class Definition: Plaintiff brings its action pursuant to Rule 23 of the Ohio Rules

     of Civil Procedure on behalf of itself and a Class of similarly situated individuals or businesses,

     defined as follows:

                      All persons in the United States who received a facsimile from or on behalf
                      of Defendant and who had no ongoing business relationship with Defendant
                      and had not given consent to receive facsimiles from Defendant or where
                      the facsimiles did not provide opt out language, within the four years prior
                      to the filing of the Complaint until the class is certified.

              17.     Numerosity: The exact number of class members is unknown and is not available

     to Plaintiff at this time, but individual joinder in this case is impracticable. The Class likely consists

     of hundreds or thousands of individuals and businesses. Class members can be easily identified

     through Defendant’s or its agent's records.

              18.     Commonality and Predominance: There are many questions of law and fact

     common to the claims of Plaintiff and other members of the Class, and those questions predominate

     over any questions that may affect individual members of the Class. Common questions for the

     Class include but are not limited to the following:

              a)      Whether Defendant sent the fax or had it sent on its behalf;



Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 5 of 8. PageID #: 16



             b)        Whether Defendant had or attempted to obtain consent;

              c)       How Defendant compiles its list of individuals/companies to send facsimiles;

              d)       Whether Defendant has processes in place to prevent unsolicited facsimiles;

              e)       Whether Defendant's conduct was willful;

              f)       Whether Defendant's facsimile was a solicitation; and

              g)       Whether Defendant's conduct constitutes a violation of the TCPA.

              19.      Typicality: Plaintiff's claims are typical of the claims of other Class members and

     it sustained the same damages as other members of the Class as a result of Defendant's actions.

              20.      Adequate Representation: Plaintiff will fairly and adequately represent and protect

     the interests of the Class. Plaintiff has retained counsel competent and experienced in complex

     litigation and class actions, including TCPA cases. Plaintiff has no interests antagonistic to the

     Class, and Defendant has no defenses unique to Plaintiff. Plaintiff and its counsel are committed

     to vigorously prosecuting this action on behalf of members of the Class and have the financial

     resources to do so.

              21.      Superiority: This case is appropriate for certification because class proceedings are

     the best method available for the fair and efficient adjudication of this controversy in light of the

     common issues across the class.

                                              CAUSE OF ACTION
                                           Violation of 47 U.S.C § 227
                                       (On behalf of Plaintiffs and the Class)

              22.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.

              23.      The TCPA expressly prohibits unsolicited facsimile advertising, 47 U.S.C.§

     227(b) (1) (C).

              24.      Defendant violated this provision by sending unsolicited faxes to Plaintiff.



Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 6 of 8. PageID #: 17




              25.     As a result of Defendant’s unlawful conduct, Plaintiff and the other members of

     the Class suffered actual damages as set forth in paragraph 15 above and under Section

     227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in statutory damages for each

     violation.
              26.     Should the Court determine that Defendant’s misconduct was willful and knowing,

     the Court may, pursuant to section 227(b)(3)(C), treble the amount of statutory damages

     recoverable by Plaintiff and the other members of the Class to $1,500 for each violation.

                                              PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, on behalf of itself and the Class, respectfully requests that this

     Court enter an order:

              A. Certifying this case as a class action on behalf of the Class defined above, appointing
                 Plaintiff as representative of the Class, and appointing its counsel as Class Counsel;

             B. Awarding injunctive and other equitable relief as necessary to protect the interests of
                the Class, including, inter alia, an order prohibiting Defendant from engaging in the
                wrongful and unlawful acts described herein;

              C. Awarding actual and statutory damages;

             D. Awarding Plaintiff and the Class their reasonable litigation expenses and attorneys'
                fees;

             E. Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
                allowable; and

             F. Awarding such other and further relief as equity and justice may require.




Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
             Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 7 of 8. PageID #: 18



                                                                  Respectfully submitted,



                                                                  /s/Ronald I. Frederick_________
                                                                  Ronald I. Frederick (#0063609)
                                                                  Michael L. Berler (#0085728)
                                                                  Michael L. Fine (#0077131)
                                                                  Frederick & Berler LLC
                                                                  767 East 185th Street
                                                                  Cleveland, Ohio 44119
                                                                  (216) 502-1055 (phone)
                                                                  (216) 566-9400(fax)

                                                                  ronf@clevelandconsumerlaw.com
                                                                  mikeb@clevelandconsumerlaw.com
                                                                  michaelf@clevelandconsumerlaw.com
                                                                  Attorneys for Plaintiff




                                                   JURY DEMAND

             Plaintiff demands a trial by jury for all issues so triable.



                                                                  /s/Ronald I. Frederick_______
                                                                  Ronald I. Frederick (#0063609)
                                                                  Frederick & Berler, LLC
                                                                  One of the Attorneys for Plaintiff




Electronically Filed 01/04/2021 14:40 / / CV 21 942532 / Confirmation Nbr. 2148058 / CLJSZ
                                   Case: 1:21-cv-00188-JG Doc #: 1-2 Filed: 01/22/21 8 of 8. PageID #: 19

  m
  o
       gg___ Jg
                     flr
                                       W_________
                                   Iw ttHMMM
                                                                    X   4ct noiv to Schedule!
  ISla/s MiLRnscnPE company
  o                                                                              Microscope Sales Service and Repair
  |     www.blaismicroscope.com
  o’
  Q_                                                                     Blais Microscope Company’s Service Engineer will be in
WfoAreWe?                                                               your area starting July 6th. Please call by July 6th to make
A full service microscope company|n business since 1999.                                 sure you are not missed.
Priding sales and service support to over 30 states? Our
customers consist of Physicians, Veterinarians, Researchers,
Educators and Industrial Manufacturers. Nikon Authorized Repair                             Service Fee $120 per Mfcrascope
                                                                              Ybur service fee includes travel, when you schedule on our route
Station. Our factory trained technicians have extensive knowledge
                                                                                 with other customers. A travel fee may apply if you need
of ^ikon, Olympus, Zeiss. Leica and all other brands of
                                                                                 “emergency service” or request a specific date and time.
mt^oscopes. Parts available! Upright, Inverted, Surgical, ENT,
Conoscope & Metallurgical microscopes! We carry New and
reconditioned microscopes. Cameras, Bulbs, replacement                                             To Schedule
objectives and misc. parts! Authorized Dealer of Accu-Scope,
M^tic, Meiji, National, Swift and Unitron. Electrical, Mechanical
                                                                                                  (800) 223 2259
an^ Optica! Repair. Led Conversions. Over 40 years combined                            vvww.blaismicroscoDe.com
experience!            NVA & VCA APPROVED VENDOR
  z
                                                                                            info@blaismicroscope.com
  o-

Cbmoetitivelv Priced                                                                               Microscope Service
W§en we come into your area, we are working a route for
                                                                            Ybur microscope is fully disassembled. The stand and ail components
customers that want regular maintenance on their microscopes.              are scrubbed clean. The slide holder is cleaned, tubed and adjusted for
Either it being on an annual bi-annual basis. Our customer's                proper scanning. Focus mechanism is tubed. Condenser is reinstalled
flexibility allows us to show up during business hours to complete         and property aligned. Head, Eye Pieces and Camera Components are
the service. Due to the nature of our work, it is hard to know the         cleaned and reinstalled. Objectives cleaned. Reinstalled and calibrated
exact day and time. We travel from one customer to the next,
                                                                              to Parfocal. Illumination system rs checked for proper bulb. Final
                                                                                   evaluation. Phone support for any issues after servicing!
allowing us to charge a fiat rate with no trip charge.
                                                                            Not Needing Service? Looking to upgrade? Visit our online store!


                                                  Contact us to be put on our DO NOT CONTACT LIST
         Blais Microscope Company                      930 3RD ST SW             Faribault Minnesota 55021                   (800) 223 2259


       Atotte                       AOT-SCOPF
                                                                                                                   Mm Authorized Reparr Station
                                                                                                                   Exhibit 1
